Citation Nr: 1112480	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  06-03586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling.

2.  Entitlement to a separate evaluation for radiculopathy (sciatica).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from February 1953 to April 1973.

This case comes before the Board of Veterans' Appeals (Board) from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO, among other things, denied the claim for an increased rating for lumbar spine degenerative disc disease with radiculopathy.

In its December 2003 decision, the RO also denied the claim for a total disability rating based on individual unemployability (TDIU).  Therefore, the Board need not consider whether the increased rating claim also raises a claim for a TDIU that must be referred to the RO.  See Roberson v. Principi, 251 F.3d 1378 (2001) (once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, VA must consider a claim for a TDIU).

The appellant requested a Board hearing and one was scheduled for January 14, 2010.  However, the Veteran failed to appear for the scheduled hearing and did not request a postponement.  His hearing request is therefore considered withdrawn.  See 38 C.F.R. § 20.704(d).

It is noted that the Board received additional medical evidence from the appellant in March 2011.  This evidence was accompanied by a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 19.37, 20.1304 (Pertinent evidence submitted by the appellant must be referred to the AOJ for review and preparation of a Supplemental Statement of the Case (SSOC) unless this procedural right is waived in writing by the appellant).

In March 2010, the Board remanded this case for additional evidentiary development.  The development is complete and the case has been returned to the Board for disposition.

The issue of entitlement to a separate evaluation for radiculopathy (sciatic) is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

The appellant's degenerative disc disease of the lumbar spine is currently manifested by chronic back pain with radiculopathy, and limitation of motion.


CONCLUSION OF LAW

The schedular criteria for an evaluation greater that the currently assigned 40 percent evaluation for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5243-5242 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VA sent to the appellant a letter dated September 2003 that essentially satisfied the notice requirements.  This notice letter was sent prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

However, with respect to the Dingess requirements, VA provided notice of how VA assigns disability ratings and effective dates in March 2008, and notice of the schedular criteria for increase in August 2008, which was after the initial adverse determination.  The Board finds that the timing error, here, is harmless error and without prejudice to the appellant because his claim was subsequently readjudicated in May 2008, September 2008, and January 2011.  VA sent the appellant SSOCs dated the same notifying him of the evidence received and actions taken.  VA provided due process of law.

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  The timing error regarding how VA assigns disability ratings and effective dates is without prejudice to the appellant.
VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, VA obtained VA treatment records and other records associated with the appellant's Social Security Administration (SSA) disability claim.  Next, VA provided the appellant VA examinations in October 2003 and July 2006.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Claims for Increase

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re- evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The appellant is rated at the 40 percent disability level for degenerative disc disease of the lumbar spine with radiculopathy under Diagnostic Code 5242 (revised criteria).  Historically, a 20 percent rating was assigned effective from March 22, 1994, under Diagnostic Code 5293, and 40 percent was assigned effective from April 26, 2000, under Diagnostic Code 5293.

Since the assignment of the disability evaluations in 1994 and 2000, substantive changes were made twice to the portion of the Rating Schedule that addresses spine diseases, including intervertebral disc syndrome, Diagnostic Code 5293.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  These changes became effective on September 23, 2002.  See also 68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243).  These changes became effective on September 26, 2003.

Generally, in a claim for an increased rating, where the rating criteria are amended, the Board considers both the former and the current schedular criteria but, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  See VAOPGCPREC 7- 2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Laws and Regulations for the Spine

Prior to September 26, 2003, Diagnostic Code 5295 provided that a maximum evaluation of 40 percent was assignable for severe strains with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Likewise, Diagnostic Code 5292 provided a maximum 40 percent evaluation for severe limitation of motion of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Also, prior to September 23, 2002, Diagnostic Code 5293 provided a 40 percent for severe, recurring attacks of intervertebral disc syndrome with intermittent relief.  A 60 percent evaluation was assignable for pronounced intervertebral disc syndrome; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Prior to September 26, 2003, the regulations provided that complete ankylosis of the spine, at an unfavorable angle with marked deformity warranted a 100 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5286.  Ankylosis of the lumbar spine was evaluated as 40 percent disabling where it was favorable and as 50 percent disabling where it was unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

As of September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 40 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2010).

For purposes of evaluations under revised Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly or nearly so.  See 67 Fed. Reg. 54,345, 54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 and Note (1) (2003-2009)).
As of September 26, 2003, all diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the general rating formula. Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010)).

The general rating formula provides a 40 percent evaluation for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  It provides a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

The formula for rating intervertebral disc syndrome reiterates the language of the September 23, 2002 regulatory amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003).

Normal ranges of motion of the thoracolumbar spine include: flexion from 0 to 90 degrees; extension from 0 to 30 degrees; lateral flexion bilaterally from 0 to 30 degrees; and rotation bilaterally from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2010).

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate Diagnostic Code. 68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

Facts

A November 2002 VA outpatient treatment note reflects paraspinal tenderness.  The appellant denied muscle weakness.

A December 2002 VA outpatient treatment note reflects that the appellant walks 2.5 miles daily and will try bowling again.  He reported low back pain, deep and aching, but denied radiation, which was relieved with walking and stretching.  Low back pain is made worse with standing.  It was noted that he appellant shared in housework and gardening.  Objectively, gait was normal.  There was no muscle atrophy in the extremities and no paraspinal tenderness to palpation.  There was functional range of motion in all planes.  Straight leg raises were negative (hamstring tightness was found).  Reflexes were 1+ in all extremities with reinforcement.

January through June 2003 VA outpatient treatment notes reflect follow-up care.  Past medical history included sensory neuropathy.  The appellant denied muscle weakness.  The appellant reported that he was doing reasonably well; he declined pain medication and narcotics stating he was accustomed to the pain.  He noted that he walked every morning, which alleviates pain.  His pain averaged 6-8/10.  Objectively, there mild left paraspinal tenderness.  Range of motion appeared good.  Neurological review reflects a finding for "grossly nonfocal."  Gait was normal.  Straight leg raises were to 60 degrees and normal. The assessment was chronic low back pain, awaiting acupuncture and osteopathic manipulation.

Report of VA examination dated October 2003 reflects that degenerative disc disease at L5-S1 was found by x-ray in 2000, and MRI showed stenosis at L5-S1 with herniated disk.  By history, the appellant had pain down the back of both legs extending to his calves, without associated weakness of the legs.  The appellant denied any bowel or bladder symptoms.  He reported that he routinely walks one mile every morning, but he has to stop and rest after walking for a mile and then walks back home.  He does not wear a back brace.  The appellant reported increased back pain in past 2 years.  He reported that he could stand for 20 minutes without problems, but has to change positions after that.  He reported physical therapy treatment.  The appellant indicated that he avoids heavy lifting or extended bending.  He further indicated that he had been off his pain medication for 8 months without significant change in his symptoms.  Objectively, gait was normal, joints and muscles were symmetric, and there was no swelling, masses, or deformity.  The appellant could tandem walk.  Flexion was to 90 degrees with pain; extension was painful at 10 degrees; lateral bending was painful at 15 degrees on the left and 20 degrees on the right; and rotation was to 45 degrees bilaterally without pain.  There was decreased lumbar lordosis and tenderness to palpation of the lumbar spine.  Neurological evaluation reflects normal sensory function.  Deep tendon reflexes were 1+ below the waist, with absent plantar reflexes on the left.  The diagnoses were degenerative disc disease of the lumbar spine with radiculopathy.  The examiner reported that "DeLuca factor equals 15 percent."

VA progress note dated September 2004 reflects history of low back pain with complaints of back pain radiating down the legs and numbness in both feet.  Leg pain was described as worse than back pain.  Pain was most severe in the morning and alleviated somewhat with walking 2 miles each morning.  He denied any recent fall, and bowel/bladder symptoms.  Neurological examination reflects 5/5 motor strength in the lower extremities.  There was decreased sensory function to light touch on the right L5.  Musculoskeletal examination of the back reflects very limited range of motion, especially with rotation and lateral bending.  The spine was non-tender to palpation.  There was severe muscle spasm of the right upper paraspinal area and lower bilateral paraspinal areas.  Straight leg raises were positive at 60 degrees.  The impression was spinal stenosis (mainly L5-S1) with radicular pain.

VA treatment records dated September and October 2004 reflect that the appellant underwent acupuncture therapy with improvement.  Paraspinal back spasms were found.  There was no tenderness.  Ankle jerks were absent, bilaterally.  The impression was mechanical back pain, much improved.

Report of VA examination dated July 2006 reflects chronic low back pain, measuring 7/10, and no flare-ups.  The appellant complained of shooting pain into his right leg every other day.  He reported that this pain limits his walks to 1/2 mile and standing no more than 7 minutes at a time.  The appellant reports having had 1-2 incapacitating episodes.  He denied having been prescribed bed rest, but stated that he had been advised bed rest by his doctors.  He reported taking Vicodin 3 times a day for pain.  Objectively, the appellant favors his right leg on ambulation.  He used no assistive device with ambulation.  There was a mild list to the right, 10 degrees when standing upright.  Paravertebral spasms were found, bilaterally.  Forward flexion was to 80 degrees, backward extension was to 15 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 10 degrees, right lateral rotation was to 15 degrees, and left lateral rotation was to 25 degrees.  The appellant was able to repetitively move times four, but not five times.  Straight leg raises were positive on the right at 60 degrees.  Sensation was slightly decreased to light touch in the lateral and posterior calf on the right and the lateral foot.  There was some mild decreased light touch sensation in the right medial lower leg.  Deep tendon reflexes were 1+ at the knees and ankles, bilaterally.  Neurological examination was otherwise unremarkable.  X-rays of 2003 were reviewed.  The assessment was degenerative disc disease of the lumbosacral spine with right lower extremity radiculopathy.  The examiner stated that "With regard to the DeLuca factors:  Pain has a major functional impact."  He further stated that the appellant had no change in his range of motion with repetitive motion testing, but could not perform a 5th repetition due complaint of pain.

A February 2007 VA outpatient treatment note shows an impression for right leg cramp, the etiology most likely from the lumbar spondylosis with nerve root irritation at the L3-4 level.  The plan was to increase his Neurontin dose and consult physical therapy for traction.

VA outpatient treatment notes reflect that the appellant was seen for physical therapy and back care management in April and May 2007.  He presented for an exacerbation of low back pain in May 2007 following lumbar traction two days prior.  Exam showed paraspinal tenderness.  Straight leg raises were negative.  No acute focal neurological deficit was found.  Deep tendon reflexes were described as normal.  Treatment was Toradol and muscle relaxants.

A November 2007 VA outpatient treatment note reflects low back pain with radiation into the right leg improved in the past with acupuncture.  The appellant reported that his back pain was gone, but had returned.

VA outpatient treatment records dated 2008 reflect past medical history for low back pain with radiation.  In September 2008, the appellant reported groin pain radiating to the back since the previous day.  His concern was possible hernia.  Review of systems included back pain radiation.  The assessment was right groin strain.  A treatment note entry dated 2 days later reflects continued complaint of leg pain and no improvement.  There were no neurological focal complaints, and no myalgias or arthralgias.  An echo was negative for deep venous thrombosis.  The assessment was groin strain.  December 2010 notes reflect complaints of back pain and leg pain.  There was no numbness, weakness, or tingling or arthralgia.  There was normal deep tendon reflexes and intact sensory function.  Gait was normal.  Strength was 5/5 in the lower extremities.  Radiation was described as new onset.  There was no decrease in range of motion.  The assessment was for right lumbosacral sciatica, degenerative disc disease of the lumbosacral spine, and facet arthropathy.  A January 2011 note reflects that the back was nontender.  A February 2011 note reflects a history of intermittent low back pain and leg pain over the years.  The appellant complained of groin pain.  He denied weakness in the lower extremities.  Objectively, the appellant walked with an antalgic gait.  He favors his right leg.  Straight leg raises were negative on the right.  There was no focal weakness.  The impression was that groin pain is unlikely from lumbar spine or hip joint; rather it might be due to hip adductor muscle strain.


Analysis

The Board has carefully reviewed the evidence of record and determined that the preponderance of the evidence is against an increased rating.  The appellant's back disability is currently rated as 40 percent disabling under Diagnostic Code 5235-5242 (General Rating Formula for Diseases and Injuries of the Spine)(revised criteria).  Under the revised criteria, a higher rating, 50 or 100 percent, requires unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine, respectively.  Here, neither the lay nor the medical evidence reflects ankylosis, favorable or unfavorable.  Moreover, the evidence of record reflects significantly retained range of motion in all planes, and does not more nearly reflect the criteria for a higher rating.  38 C.F.R. § 4.7.  At worst, flexion was 80 degrees, extension was 10 degrees, bilateral bending was to 10 degrees, right rotation was 15 degrees, and left rotation was 25 degrees.  Therefore, an increase is not warranted on this basis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

Also, a rating greater than 40 percent is not warranted based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  A 60 percent rating is available if intervertebral disc syndrome results in incapacitating episodes having a total duration of at least 6 weeks in the last 12 months.  Id.  An incapacitating episode is one that requires bed rest prescribed by a physician and treatment by a physician.  Here, there is no lay or medical evidence that the appellant had at least 6 incapacitating episodes during a 12 months period.  Although the appellant reported during VA examination in July 2006 having had 1-2 incapacitating episodes, he denied having been prescribed bed rest and the medical evidence shows no treatment by a physician.  Therefore, an increase is not warranted on this basis.  Id.

The Board has further considered whether a higher evaluation is warranted under the old rating criteria.  As an initial matter, the Board finds that an increased evaluation is not available for the appellant's low back disorder under former Diagnostic Codes 5292 and 5295 as these provisions provide a maximum rating of 40 percent and the appellant is currently rated at this disability level.  A higher rating is not available under these provisions.
While a 60 percent evaluation may be assigned for pronounced intervertebral disc syndrome under the former Diagnostic Code 5293, the Board finds that the disability picture presented does not more nearly reflect the criteria for this rating.  The lay and medical evidence shows chronic low back pain with radicular symptoms.  However, it does not show persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  The record shows that the appellant has more than a little intermittent relief from his neurological symptoms and that his symptoms, while recurring, are not persistent.  The medical record shows that the appellant was neurologically intact on VA examination dated October 2003 and during VA outpatient visits in 2002 and 2003.  During VA examination dated October 2003, the appellant had no neurological complaints although history of pain going down the back of both legs was noted.  Straight leg raises were negative and neurological evaluation showed normal sensory function and 1+ reflexes below the waist, with absent plantar reflexes on the left.  Although there is an isolated findings for absent ankle jerks in Fall 2004, ankle reflexes were 1+ on VA examination in July 2006 and the appellant reported right leg pain occurring every other day at this time.  VA outpatient treatment notes dated April and May 2007 reflect negative straight leg raises and no acute focal neurological deficit.  Deep tendon reflexes were described as normal.  VA outpatient treatment notes dated December 2010 reflect normal deep tendon reflexes and intact sensory function.  The assessment included right lumbosacral sciatica.  VA outpatient treatment note dated February 2011 reflects negative straight leg raises.  History of intermittent low back pain and leg pain over the years was reported.

The lay and medical evidence does not more closely reflect symptoms for pronounce intervertebral disc syndrome and a 60 percent rating.  38 C.F.R. § 4.7.  Therefore, an increase is not warranted on under former Diagnostic Code 5293. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, on the basis of functional loss due to pain and other impairment associated with motion, see DeLuca, 8 Vet. App. at 204-205, the appellant clearly does have pain that limits his range of motion and presents an obstacle in his daily life.  However, pain associated with motion is fully contemplated in the current 40 percent evaluation, which includes the equivalent of no effective motion beyond the neutral position.  There is no evidence suggesting that pain, weakness, fatigue, or incoordination associated with motion results in the equivalent of unfavorable ankylosis.  As such, a higher rating based on pain and functional loss is not warranted.

The Board has considered whether a staged rating is appropriate in this case.  However, a review of the record shows that the disability has remained essentially the same throughout the appeal period.  Because the evidence shows no distinct period where the disability exhibits symptoms that would warrant a different rating, the Board finds that a uniform disability evaluation is warranted and that there is no basis upon which to stage the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

It is noted that neurological manifestation of the appellant's back disability are not included in the 40 percent rating under the revised rating criteria.  Associated objective neurological abnormalities must be separately rated under the appropriate Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2010).  This is the subject of the remand portion of this decision.

Extraschedular Consideration

In the Board's adjudication of the claim, consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised.  In this case, the appellant has alleged that his service-connected back disability adversely affect his ability to obtain and maintain employment.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.
In this case, the symptoms described by the appellant fit appropriately with the criteria found in the relevant Diagnostic Code for the disability at issue.  The record further confirms he has not been employed since 1986.  However, the Board also observes that the evidence does not establish that the appellant has experienced hospitalizations or other severe or unusual impairment due to the service-connected low back disability.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of his service-connected degenerative disc disease of the lumbar spine.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration for these disabilities is not warranted.


ORDER

An increased evaluation for degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling, is denied.


REMAND

The RO should schedule the appellant for a VA examination to ascertain and identify all neurological symptoms associated with his service-connected degenerative disc disease of the lumbar spine.  The record currently shows findings for slightly decreased sensation to light touch in the lateral and posterior calf on the right and lateral foot (VA examination of February 2007) and lumbosacral sciatica (December 2010).  Thereafter, the RO should separately rate, as appropriate, any neurological symptoms associated with the service-connected back disability with consideration of the applicable Diagnostic Codes under 38 C.F.R. § 4.124a to include Diagnostic Code 8520 (sciatic nerve).

It is noted that the Board's March 2010 decision requested consideration of a separate disability rating based on neurological findings in the event the appellant's rating was under the revised criteria.  There is no indication that the RO considered a separate disability rating although the evaluation was continued under the revised rating criteria.   A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand; where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, remand is required.

In reaching the determination to remand, the Board has reviewed the decision to grant the 40 percent evaluation and all subsequent adjudication decisions.  What is noted is that the December 2003 rating decision rated the disability solely under diagnostic code 5243.  This code did not contemplate neurologic deficit.  Furthermore, the December 2005 SOC noted that there were no sensory deficits and that there were no objective neurologic abnormalities.  Clearly, the decision to continue the 40 percent evaluation did not contemplate neurologic impairment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)


The RO should again review the record and consider a separate evaluation for neurological symptoms associated with the appellant's service-connected degenerative disc disease of the lumbar spine.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


